Case 4:19-cv-12075-MFL-RSW ECF No. 28, PageID.331 Filed 01/19/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

FIT FOODS TO GO LLC,

      Plaintiff,                                   Case No. 19-cv-12075
                                                   Hon. Matthew F. Leitman
v.

AMERICAN FIT NUTRITION,
MUSCLE GAUGE NUTRITION
LLC, et al.,

     Defendants.
__________________________________________________________________/

      ORDER DENYING WITHOUT PREJUDICE (1) MOTION FOR
     DEFAULT JUDGMENT (ECF No. 18) AND (2) MOTION TO SET
                ASIDE DEFAULTS (ECF No. 25)

      Now pending before the Court are a Motion for Default Judgment (ECF No.

18) and a Motion to Set Aside Defaults (ECF No. 25). The Court held a hearing on

the motions on January 19, 2021. For the reasons stated on the record, both motions

are DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: January 19, 2021




                                        1
Case 4:19-cv-12075-MFL-RSW ECF No. 28, PageID.332 Filed 01/19/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 19, 2021, by electronic means and/or
ordinary mail.


                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
